     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 1 of 10 Page ID #:1


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    Osman M. Taher, Esq. (State Bar No. 272441)
      MANNING LAW, APC
 4    4667 MacArthur Blvd., Suite 150
 5    Newport Beach, CA 92660
      Office: (949) 200-8755
 6    ADAPracticeGroup@manninglawoffice.com
 7

 8

 9    Attorneys for Plaintiff: JAMES RUTHERFORD
10

11                           UNITED STATES DISTRICT COURT
12            CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
13

14    JAMES RUTHERFORD, an                  Case No.
15    individual,                           Complaint For Damages And
16              Plaintiff,                  Injunctive Relief For:

17    v.                                     1. VIOLATIONS OF THE
18                                              AMERICANS WITH DISABILITIES
                                                ACT OF 1990, 42 U.S.C. §12181 et
19    JJ’S MARKET AND LIQUOR, a                 seq.
20    business of unknown form;TALAT
      RADWAN AND NATASHA                     2. VIOLATIONS OF THE UNRUH
21    RADWAN, Co-Trustees of the                CIVIL RIGHTS ACT, CALIFORNIA
22    CANYON SPRINGS                            CIVIL CODE § 51 et seq.
      INVESTMENT TRUST; and DOES
23    1-10, inclusive,
24
                     Defendants.
25

26

27          Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants JJ’S
28    MARKET AND LIQUOR, a business of unknown form;TALAT RADWAN AND

                                              1
                                         COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 2 of 10 Page ID #:2


 1    NATASHA RADWAN, Co-Trustees of the CANYON SPRINGS INVESTMENT
 2    TRUST; and DOES 1-10 (“Defendants”) and alleges as follows:
 3                                           PARTIES:
 4            1.   Plaintiff is an adult California resident. Plaintiff is substantially limited
 5
      in performing one or more major life activities, including but not limited to:
 6
      walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 7

 8    objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 9    including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
10    qualifies as a member of a protected class under the Americans with Disabilities Act
11
      (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
12
      at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
13

14    and prior to instituting this action, Plaintiff suffered from a “qualified disability”

15    under the ADA, including those set forth in this paragraph. Plaintiff is also the
16    holder of a Disabled Person Parking Placard.
17            2.   Plaintiff brings this action acting as a “private attorney general” as
18    permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
19    enforcement of the ADA without the American tax payer(s) bearing the financial tax
20    burden for such action.
21            3.   Defendant TALAT RADWAN AND NATASHA RADWAN, Co-
22    Trustees of the CANYON SPRINGS INVESTMENT TRUST, owned the property
23    located at 12125 Day Street, Moreno Valley, CA 92557 (“Property”) on August of
24    2018.
25            4.   Defendant TALAT RADWAN AND NATASHA RADWAN, Co-
26    Trustees of the CANYON SPRINGS INVESTMENT TRUST, owns the Property
27    currently.
28            5.   JJ’S MARKET AND LIQUOR, a business entity form unknown,
                                                  2
                                             COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 3 of 10 Page ID #:3


 1    owned, operated and controlled the business of JJ’S MARKET AND LIQUOR
 2    (“Business”) on August of 2018.
 3           6.     JJ’S MARKET AND LIQUOR, a business entity form unknown, owns,
 4    operates and controls the Business currently.
 5           7.     Plaintiff does not know the true names of Defendants, their business
 6    capacities, their ownership connection to the Property and Business, or their relative
 7    responsibilities in causing the access violations herein complained of, and alleges a
 8    joint venture and common enterprise by all such Defendants. Plaintiff is informed
 9    and believes that each of the Defendants herein, including Does 1 through 10,
10    inclusive, is responsible in some capacity for the events herein alleged, or is a
11    necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
12    when the true names, capacities, connections, and responsibilities of the Defendants
13    and Does 1 through 10, inclusive, are ascertained.
14                                JURISDICTION AND VENUE
15           8.     This Court has subject matter jurisdiction over this action pursuant
16    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
17    with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
18           9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
19    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
20    related to Plaintiff’s federal ADA claims in that they have the same nucleus of
21    operative facts and arising out of the same transactions, they form part of the same
22    case or controversy under Article III of the United States Constitution.
23           10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
24    Property which is the subject of this action is located in this district and because
25    Plaintiff’s causes of action arose in this district.
26                                 FACTUAL ALLEGATIONS
27           11.    Plaintiff went to the Business on or about August of 2018 to purchase
28    liquor.
                                                   3
                                              COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 4 of 10 Page ID #:4


 1          12.    The Business, including the Property, is a facility open to the public, a
 2    place of public accommodation, and a business establishment.
 3          13.    Parking spaces are some of the facilities, privileges and advantages
 4    reserved by Defendants to persons patronizing the Business and Property.
 5          14.    Unfortunately, although parking spaces were some of the facilities
 6    reserved for patrons, there were barriers for persons with disabilities that cause the
 7    named facilities to fail as to compliance with the Americans with Disability Act
 8    Accessibility Guidelines (“ADAAG”) on or around August of 2018, or at any time
 9    thereafter up to and including, the date of the filing of this complaint.
10          15.    Instead of having architectural barrier free facilities for patrons with
11    disabilities, Plaintiff experienced the following at the Business and Property: the
12    accessible parking spaces are not located on the shortest accessible route to the
13    entrance per Section 208.3.1. Parking spaces complying with 502 that serve a
14    particular building or facility shall be located on the shortest accessible route from
15    parking to an entrance complying with 206.4. Where parking serves more than one
16    accessible entrance, parking spaces complying with 502 shall be dispersed and
17    located on the shortest accessible route to the accessible entrances; the curb ramp at
18    the accessible parking spaces projects into the access aisle in violation of Section
19    406.5 which requires that curb ramps and the flared sides of curb ramps shall be
20    located so that they do not project into vehicular traffic lanes, parking spaces, or
21    parking access aisles; and, parking spaces and access aisles serving them shall
22    comply with 302. Access aisles shall be at the same level as the parking spaces they
23    serve. Changes in level are not permitted.
24          16.    Subject to the reservation of rights to assert further violations of law
25    after a site inspection found infra, Plaintiff asserts there are additional ADA
26    violations which affect him personally.
27          17.    Plaintiff is informed and believes and thereon alleges that, currently,
28    there are no compliant, accessible Business facilities designed, reserved and
                                                 4
                                            COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 5 of 10 Page ID #:5


 1    available to persons with disabilities at the Business in addition to that alleged supra.
 2           18.      Plaintiff is informed and believes and thereon alleges that Defendants
 3    had no policy or plan in place to make sure that the parking spaces were compliant
 4    for persons with disabilities and remained compliant prior to August of 2018.
 5           19.      Plaintiff is informed and believes and thereon alleges Defendants have
 6    no policy or plan in place to make sure that the complaints of violations alleged
 7    above are available to persons with disabilities and remain compliant currently.
 8           20.      Plaintiff personally encountered the above alleged barriers when
 9    attempting to access the Business and Property.            These inaccessible conditions
10    denied the Plaintiff full and equal access and caused him difficulty, humiliation,
11    frustration and upset.
12           21.      As an individual with a mobility disability who at times is dependent
13    upon a mobility device, Plaintiff has a keen interest in whether public
14    accommodations have architectural barriers that impede full accessibility to those
15    accommodations by individuals with mobility impairments.
16           22.      Plaintiff is being deterred from patronizing the Business and its
17    accommodations on particular occasions, but intends to return to the Business for the
18    dual purpose of availing himself of the goods and services offered to the public and
19    to ensure that the Business ceases evading its responsibilities under federal and state
20    law.
21           23.      As a result of his difficulty, humiliation, and frustration because of the
22    inaccessible condition of the facilities of the Business, Plaintiff did not fully access
23    the Business or Property. However, Plaintiff would like to return to the location
24    given its close proximity to an area he frequents from time to time.
25           24.      The defendants have failed to maintain in working and useable
26    conditions those features required to provide ready access to persons with
27    disabilities.
28           25.      The violations identified above are easily removed without much
                                                    5
                                               COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 6 of 10 Page ID #:6


 1    difficulty or expense. They are the types of barriers identified by the Department of
 2    Justice as presumably readily achievable to remove and, in fact, these barriers are
 3    readily achievable to remove. Moreover, there are numerous alternative
 4    accommodations that could be made to provide a greater level of access if complete
 5    removal were not achievable.
 6          26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7    alleges, on information and belief, that there are other violations and barriers in the
 8    site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 9    proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
10    However, please be on notice that Plaintiff seeks to have all barriers related to their
11    disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
12    that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
13    that relate to his disability removed regardless of whether he personally encountered
14    them).
15          27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
16    alleges, on information and belief, that the failure to remove these barriers was
17    intentional because: (1) these particular barriers are intuitive and obvious; (2) the
18    defendants exercised control and dominion over the conditions at this location, and
19    therefore, (3) the lack of accessible facilities was not an accident because had the
20    defendants intended any other configuration, they had the means and ability to make
21    the change.
22          28.     Without injunctive relief, plaintiff will continue to be unable to fully
23    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
24                                FIRST CAUSE OF ACTION
25    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
26                                   42 U.S.C. § 12181 et seq.
27          29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28    above and each and every other paragraph in this Complaint necessary or helpful to
                                                  6
                                             COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 7 of 10 Page ID #:7


 1    state this cause of action as though fully set forth herein.
 2          30.    Under the ADA, it is an act of discrimination to fail to ensure that the
 3    privileges, advantages, accommodations, facilities, goods, and services of any place
 4    of public accommodation are offered on a full and equal basis by anyone who owns,
 5    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 6    Discrimination is defined, inter alia, as follows:
 7                 a.     A failure to make reasonable modifications in policies, practices,
 8                        or procedures, when such modifications are necessary to afford
 9                        goods, services, facilities, privileges, advantages, or
10                        accommodations to individuals with disabilities, unless the
11                        accommodation would work a fundamental alteration of those
12                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13                 b.     A failure to remove architectural barriers where such removal is
14                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
16                        Appendix "D".
17                 c.     A failure to make alterations in such a manner that, to the
18                        maximum extent feasible, the altered portions of the facility are
19                        readily accessible to and usable by individuals with disabilities,
20                        including individuals who use wheelchairs, or to ensure that, to
21                        the maximum extent feasible, the path of travel to the altered area
22                        and the bathrooms, telephones, and drinking fountains serving
23                        the area, are readily accessible to and usable by individuals with
24                        disabilities. 42 U.S.C. § 12183(a)(2).
25          31.    Any business that provides parking spaces must provide accessible
26    parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
27    Standards, parking spaces and access aisles must be level with surface slopes not
28    exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
                                                  7
                                             COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 8 of 10 Page ID #:8


 1    Standards, access aisles shall be at the same level as the parking spaces they serve.
 2    Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
 3    required to be nearly level in all directions to provide a surface for wheelchair
 4    transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
 5    up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 6    No more than a 1:48 slope is permitted. Standards § 502.4.
 7          32.    Here, the failure to ensure that accessible facilities were available and
 8    ready to be used by Plaintiff is a violation of law.
 9          33.    A public accommodation must maintain in operable working condition
10    those features of its facilities and equipment that are required to be readily accessible
11    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12          34.    Given its location and options, Plaintiff will continue to desire to
13    patronize the Business but he has been and will continue to be discriminated against
14    due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
15    barriers.
16                               SECOND CAUSE OF ACTION
17    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
18                                       CODE § 51 et seq.
19          35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
20    above and each and every other paragraph in this Complaint necessary or helpful to
21    state this cause of action as though fully set forth herein.
22          36.    California Civil Code § 51 et seq. guarantees equal access for people
23    with disabilities to the accommodations, advantages, facilities, privileges, and
24    services of all business establishments of any kind whatsoever. Defendants are
25    systematically violating the UCRA, Civil Code § 51 et seq.
26          37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
27    violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
28    52(a).) These violations are ongoing.
                                                  8
                                             COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 9 of 10 Page ID #:9


 1           38.   Defendants’ actions constitute intentional discrimination against
 2    Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
 3    Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
 4    have been previously put on actual notice that its premises are inaccessible to
 5    Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 6    Property and Business in an inaccessible form.
 7                                           PRAYER
 8    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 9    follows:
10           1.    A preliminary and permanent injunction enjoining Defendants from
11    further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
12    51 et seq. with respect to its operation of the Business and Subject Property; Note:
13    Plaintiff is not invoking section 55 of the California Civil Code and is not
14    seeking injunctive relief under the Disable Persons Act at all.
15           2.    An award of actual damages and statutory damages of not less than
16    $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
17    each time he visits an establishment that contains architectural barriers that deny the
18    Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
19    (2005) 431 F.Supp.2d 1088, 1091.)
20           3.    An additional award of $4,000.00 as deterrence damages for each
21    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
22    LEXIS 150740 (USDC Cal, E.D. 2016);
23           4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
24    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
25    ////
26    ////
27    ////
28    ////
                                                 9
                                            COMPLAINT
     Case 5:18-cv-02656-ODW-SHK Document 1 Filed 12/26/18 Page 10 of 10 Page ID #:10


 1                                 DEMAND FOR JURY TRIAL
 2           Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 3     raised in this Complaint.
 4

 5     Dated: December 26, 2018               MANNING LAW, APC
 6

 7                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
 8                                         Michael J. Manning, Esq.
 9                                         Craig G. Côté, Esq.
                                           Osman M. Taher, Esq.
10                                         Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                 10
                                             COMPLAINT
